This writ of error was taken to a judgment for the defendant upon demurrer to an amended declaration of plaintiff alleging personal injury suffered by reason of the negligence of defendant in not providing the plaintiff, defendant's employee, a reasonably safe place in which to work as oiler of machinery used in a power plant for generating electricity. *Page 504 
The declaration does not wholly fail to state a cause of action. The demurrer thereto was therefore erroneously sustained.
The judgment is reversed on the authority of Foster v. St. Johns Electric Co., 86 Fla. 338, 98 So.2d Rep. 75; Peterson v. Daniels Co., 83 Fla. 29, 90 So.2d Rep. 621; Wertz v. Tampa Electric Co., 78 Fla. 405, 83 So.2d Rep. 270; McDonald v. Exchange Supply Co., 88 Fla. 80, 101 So.2d Rep. 28.
Reversed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.